IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 14, 2007
                                No. 07-40065
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LARRY WAYNE LEWIS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 5:05-CR-44-1


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
      Larry Wayne Lewis appeals his guilty-plea conviction for felony possession
of a firearm in violation of 18 U.S.C. § 922(g)(1). Lewis argues that the district
court abused its discretion in not allowing him to withdraw his plea and that,
notwithstanding the district court’s ruling on his motion to withdraw his plea,
his conviction should be reversed because his plea was not knowing and
voluntary.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40065

      “A district court’s denial of a motion to withdraw a guilty plea is reviewed
for abuse of discretion.”     United States v. Powell, 354 F.3d 362, 370
(5th Cir. 2003). When determining whether to allow a defendant to withdraw
his guilty plea, the district court should consider whether: (1) the defendant has
asserted his innocence, (2) withdrawal would prejudice the Government, (3) the
defendant has delayed in filing his withdrawal motion, (4) withdrawal would
substantially inconvenience the court, (5) close assistance of counsel was
available, (6) the original plea was knowing and voluntary, and (7) withdrawal
would waste judicial resources. United States v. Carr, 740 F.2d 339, 343-34
(5th Cir. 1984).
      To enter a knowing and intelligent plea, the defendant must have “a
full understanding of what the plea connotes and of its consequence.” Boykin v.
Alabama, 395 U.S. 238, 244 (1969). “[A]s long as the defendant understands the
length of time he might possibly receive, he is fully aware of his plea’s
consequences.” James v. Cain, 56 F.3d 662, 666 (5th Cir. 1995). A defendant’s
solemn declarations in open court carry a strong presumption of truth.
Blackledge v. Allison, 431 U.S. 63, 74 (1977).
      Lewis concedes that the first, second, third, fourth, and seventh Carr
factors are either “neutral” in the Carr analysis or weigh against his being
allowed to withdraw his plea. Moreover, contrary to Lewis’s assertions, the
record establishes that the fifth and sixth Carr factors weigh against his being
allowed to withdraw his guilty plea. Accordingly, the district court did not abuse
its discretion in denying Lewis’s motion to withdraw his plea. See Powell,
354 F.3d at 370. In addition, Lewis has not shown that his guilty plea was
unknowing and involuntary such that his conviction should be reversed.
See James, 56 F.3d at 666.       Accordingly, the district court’s judgment is
AFFIRMED.




                                        2